
	
		I
		112th CONGRESS
		2d Session
		H. R. 6282
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior, acting through
		  the Bureau of Land Management, to convey to the City of Carlin, Nevada, in
		  exchange for consideration, all right, title, and interest of the United
		  States, to any Federal land within that city that is under the jurisdiction of
		  that agency, and for other purposes.
	
	
		1.Conveyance of certain Federal
			 land to City of Carlin, Nevada
			(a)Definitions
				(1)CityThe term City means the City
			 of Carlin, Nevada.
				(2)Federal
			 landThe term Federal
			 land means the land located in the City of Carlin, Nevada, that is
			 identified on the map as Carlin Selected Parcels.
				(3)MapThe term map means the map
			 entitled Proposed Carlin, NV, Land Conveyance and dated July 27,
			 2012.
				(b)Conveyance
			 requiredSubject to valid
			 existing rights and not later than 180 days after the date on which the
			 Secretary of the Interior receives an offer from the City to purchase the
			 Federal land, the Secretary, acting through the Bureau of Land Management,
			 shall convey, notwithstanding the land use planning requirements of sections
			 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1712, 1713), to the City, in exchange for consideration in an amount equal to
			 the fair market value of the Federal land, all right, title, and interest of
			 the United States, to such Federal land.
			(c)Appraisal To
			 determine fair market valueThe Secretary shall determine the fair
			 market value of the Federal land to be conveyed—
				(1)in accordance with the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(2)based on an appraisal that is conducted in
			 accordance with nationally recognized appraisal standards, including—
					(A)the Uniform Appraisal Standards for Federal
			 Land Acquisition; and
					(B)the Uniform Standards of Professional
			 Appraisal Practice.
					(d)Availability of
			 mapThe map shall be on file
			 and available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
			(e)CostsThe
			 City shall, at closing for the conveyance authorized under subsection (b), pay
			 or reimburse the Secretary, as appropriate, for the reasonable transaction and
			 administrative personnel costs associated with the conveyance authorized under
			 such subsection, including the costs of appraisal, title searches, maps, and
			 boundary and cadastral surveys.
			(f)Conveyance not a
			 major Federal actionA
			 conveyance or combination of conveyances made under this section shall not be
			 considered a major Federal action for purposes of section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
			(g)Release of
			 United StatesUpon making the conveyance under subsection (b),
			 notwithstanding any other provision of law, the United States is released from
			 any and all liabilities or claims of any kind or nature arising from the
			 presence, release, or threat of release of any hazardous substance, pollutant,
			 contaminant, petroleum product (or derivative of a petroleum product of any
			 kind), solid waste, mine materials or mining related features (including
			 tailings, overburden, waste rock, mill remnants, pits, or other hazards
			 resulting from the presence of mining related features) on the Federal land in
			 existence on or before the date of the conveyance.
			
